                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


FOX VALLEY & VICINITY CONSTRUCTION            )
WORKERS WELFARE FUND, et al.,                 )
                                              )
                      Plaintiffs,             )              CIVIL ACTION
                                              )
     vs.                                      )              NO. 18 C 7768
                                              )
LAW EXCAVATING, INC., an Illinois corporation,)              JUDGE JOHN J. THARP, JR.
                                              )
                      Defendant.              )


               MOTION FOR ENTRY OF DEFAULT AND JUDGMENT
             AND FOR AN ORDER DIRECTING DEFENDANT TO OBTAIN
                  A WAGE AND WELFARE BOND OR CASH BOND

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, LAW EXCAVATING, INC., an Illinois corporation, in the total amount of $1,882.58,

plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of $1,818.25.

       Plaintiffs move for an order directing Defendant, LAW EXCAVATING, INC., an Illinois

corporation, to obtain and furnish to the Plaintiffs a wage and welfare bond or cash bond in the

amount of $25,000.00, which has been determined by the Plaintiffs to be consistent with the

anticipated future obligations of the Defendant, with reputable surety thereon and the Plaintiffs

named as obligees thereunder.

       On November 29, 2018, the Summons and Complaint was served on Defendant’s Registered

Agent (by tendering a copy of said documents to Chrystal R. Bingham, Secretary) at the registered

office of record in Illinois (a copy of the Summons and Affidavit of Service is attached hereto).
Therefore, Defendant’s answer was due on December 20, 2018. As Defendant has failed to timely

answer the Complaint, Plaintiffs respectfully request entry of default and judgment.



                                                                                   /s/ Catherine M. Chapman



Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Law Excavating\motion for entry of default and judgment and order for bond.cmc.df.wpd




                                                                            2
                                                   CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion) with the Clerk of Court using the CM/ECF system, and further
certifies that I have mailed the above-referenced document by United States Mail to the following
non-CM/ECF participant on or before the hour of 5:00 p.m. this 28th day of December 2018:

                                               Mr. David D. Shockey, Registered Agent
                                               Law Excavating, Inc.
                                               208 W. Stephenson Street
                                               Freeport, IL 61032



                                                                                                 /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Fvcwj\Law Excavating\motion for entry of default and judgment and order for bond.cmc.df.wpd
